Name: Commission Regulation (EEC) No 1210/87 of 30 April 1987 amending Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder
 Type: Regulation
 Subject Matter: prices;  agricultural structures and production;  agricultural policy;  agricultural activity
 Date Published: nan

 No L 115/28 Official Journal of the European Communities 1 . 5 . 87 COMMISSION REGULATION (EEC) No 1210/87 of 30 April 1987 amending Regulation (EEC) No 1528/78 laying down detailed rules for the appli ­ cation of the system of aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder (') as last amended by Regulation (EEC) No 1985/86 (2), and in particular Article 6 (3) thereof, Whereas Article 3 of Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (3), as last amended by Regulation (EEC) No 1 173/87 (4), provides that, in certain cases, the average world market price must be determined on the basis of the price for competing products ; whereas the competing products in question are defined in Article 3 of Commis ­ sion Regulation (EEC) No 1528/78 (*), as last amended by Regulation (EEC) No 436/87 (*) ; whereas, among these competing products, barley must be valued at the market price in deficit areas of the Community ; whereas the threshold price for barley cannot be considered as repre ­ sentative of that market price ; whereas, to simplifify determination of the outright purchase and forward purchase prices reference should be made to an average merket price for barley equal to the average intervention price plus a fixed amount ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, (EEC) No 1417/78 , the Commission shall determine that price on the basis of the sum of the value of the following products :  15 kilograms of soya cake with a total crude protein content of 44 % ,  35 kilograms of corn gluten feed with a total crude protein content of 23 % ,  89 kilograms of citrus pellets with a total crude protein content of 6 % , this sum being reduced by the value of 39 kilograms of standard quality barley. For the purposes of determining the value of barley, reference shall be made to an average market price in the deficit areas of the Community. This price shall be equal to the average of the intervention prices for barley valid during the barley marketing year during which the month for which the average world market price is being determined falls , plus a fixed amount. For the 1987/88 marketing year for dried fodder, this amount shall be 10 ECU per tonne. Where the market situation does not permit the value of the products in question to be determined, the Commission shall replace them by other products having similar characteristics, during at the most two consecutive occasions on which the world market price is fixed. In this case, the quantities of each product to be taken into considerations shall be determined on the basis of the price ratio recorded, during a reference period, between the product referred to in the first subparagraph and the one which replaces it'. 2 . Article 5 (4) is replaced by the following : '4. Where, by application of paragraph 3 and Article 6, the forward average world market price is deter ­ mined in accordance with Article 3 of Regulation (EEC) No 1417/78 , the price for barley to be taken into account shall be equal to the average of the inter ­ vention prices for barley valid during the barley marketing year during which the month for which the forward average world market price is being deter ­ mined falls, plus the fixed amount referred to in the second subparagraph of Article 3 (3).' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1528/78 is hereby amended as follows : 1 . Article 3 (3) is replaced by the following : '3 . Where the average world market price is deter ­ mined in accordance with Article 3 of Regulation (') OJ No L 142, 30. 5 . 1978, p. 1 . (2) OJ No L 171 , 28 . 6 . 1986, p. 4. 3 OJ No L 171 , 28 . 6 . 1978 , p. 1 . (4) OJ No L 113, 30 . 4 . 1987, p . 13 . 0 OJ No L 179, 1 . 7 . 1978, p . 10 . Article 2 This Regulation shall enter into force on 1 May 1987.(*) OJ No L 43, 13 . 2. 1987, p. 20 . 1 . 5 . 87 Official Journal of the European Communities No L 115/29 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1987 . For the Commission Frans ANDRIESSEN Vice-President